         Case 1:20-cv-09312-MKV Document 23 Filed 04/21/21 Page 1 of 2


                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                              DOC #:
 CHERYL K. BURRIS,                                                            DATE FILED: 4/21/2021

                            Plaintiff,

                    -against-                                   1:20-cv-09312-MKV

                                                                       ORDER
 COLUMBIA UNIVERSITY HEALTH CARE,
 INC., et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On April 21, 2021, the Court held a hearing in this case concerning the Parties’ settlement

of Plaintiff’s claims. Previously, Plaintiff sought to dismiss this case without Court review of the

settlement. See Notice of Voluntary Dismissal, ECF No. 10. However, because the Parties’

settlement purported to waive Plaintiff’s claims, the Court determined that review of the

settlement was appropriate pursuant to Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir.

2015). Plaintiff thereafter submitted a letter and documentation in support of the settlement. See

Motion to Approve Settlement, ECF No. 18.

       As discussed at the April 21, 2021 conference, the Court has reviewed these documents

for fairness in accordance with the FLSA and Second Circuit law, see, e.g., Cheeks v. Freeport

Pancake House, 796 F.3d 199 (2d Cir. 2015), and has concluded that the terms are fair and

reasonable. It should be noted, however, that the Court is not in this endorsement opining

specifically on the reasonableness of the rates charged by the attorney representing Plaintiff.
         Case 1:20-cv-09312-MKV Document 23 Filed 04/21/21 Page 2 of 2




       Accordingly, the settlement is approved, and the Court ORDERS that the case be

dismissed with prejudice. The Clerk of Court is directed to terminate all pending motions,

adjourn any remaining dates, and close this case.



SO ORDERED.

                                                    _________________________________
                                                    ___________
                                                             ________
                                                                  __________
                                                                           ________
                                                                                _______________
Date: April 21, 2021                                MARY  YK KAY
                                                              AY VYSKOCIL
                                                                   VYS
                                                                     YSKOCI
                                                                     YS      CIIL
      New York, NY                                  Unitedd States
                                                            States District
                                                                       strict Judge
                                                                    Diist
